EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Roelofs on 30 November 2021.
The application has been amended as follows:
1-10.	(Canceled).
11.	(Currently amended) A vehicle, comprising:
at least one processor; and
a memory communicably coupled to the at least one processor and storing instructions that when executed by the at least one processor cause the at least one processor to:
evaluate information about manual operation of the vehicle and information about an environment surrounding the vehicle; 
quantify, based on the evaluation of the information about the manual operation of the vehicle and the information about the environment surrounding the vehicle, an attribute of how the vehicle performs a driving maneuver; 

in response to identifying that the attribute of how the vehicle performs the driving maneuver does not match the statistically median attribute of how the 
operate vehicle systems in the vehicle to perform the driving maneuver according to a driving plan for performing the driving maneuver that describes an attribute about performing the driving maneuver that matches the statistically median attribute of how the 
12.	(Currently amended) The vehicle of claim 11, wherein the memory includes instructions that when executed by the at least one processor cause the at least one processor to:
in response to identifying that the attribute of how the vehicle performs the driving maneuver does not match the statistically median attribute of how the 
generate, based on the evaluation of the information about the environment surrounding the vehicle, the driving plan; and 
operate the vehicle systems to perform the driving maneuver according to the driving plan.
13.	(Currently amended) The vehicle of claim 11, wherein evaluating information about the environment surrounding the vehicle includes:

identifying the 
identifying the statistically median attribute of how the 
generating the traffic behavior model that describes the statistically median attribute of how the 
14.	(Currently amended) The vehicle of claim 11, wherein the memory includes instructions that when executed by the at least one processor cause the at least one processor to operate the vehicle systems to perform the driving maneuver according to the driving plan conditionally upon receiving a user response, at at least one interface in the vehicle, that a user accepts an offer of autonomous operation issued at the at least one interface in response to identifying that the attribute of how the vehicle performs the driving maneuver does not match the statistically median attribute of how the 
15.	(Currently amended) The vehicle of claim 11, wherein: 
the traffic behavior model describes a statistically outlying attribute of how the 
the memory includes instructions that when executed by the at least one processor cause the at least one processor to operate the vehicle systems to perform 
16-22.	(Canceled).
23.	(Currently amended) A method of autonomous driving, comprising:
evaluating, using at least one processor, information about manual operation of a vehicle and information about an environment surrounding the vehicle;
quantifying, using the at least one processor, based on the evaluation of the information about the manual operation of the vehicle and the information about the environment surrounding the vehicle, an attribute of how the vehicle performs a driving maneuver; 
receiving, using the at least one processor, a traffic behavior model that describes a statistically median attribute of how a 
in response to identifying, using the at least one processor, that the attribute of how the vehicle performs the driving maneuver does not match the statistically median attribute of how the 
operating, using the at least one processor, vehicle systems in the vehicle to perform the driving maneuver according to a driving plan for performing the driving maneuver that describes an attribute about performing the 
24.	(Currently amended) The method of claim 23, further comprising:
in response to identifying that the attribute of how the vehicle performs the driving maneuver does not match the statistically median attribute of how the 
generating, using the at least one processor, based on the evaluation of the information about the environment surrounding the vehicle, the driving plan; and 
operating, using the at least one processor, the vehicle systems to perform the driving maneuver according to the driving plan.
25.	(Currently amended) The method of claim 23, wherein evaluating information about the environment surrounding the vehicle includes:
identifying driving maneuvers performed by reference vehicles in the environment surrounding the vehicle, and quantifying attributes of how the reference vehicles perform the driving maneuvers; 
identifying the 
identifying the statistically median attribute of how the 
generating the traffic behavior model that describes the statistically median attribute of how the 
the statistically median attribute of how the 
27.	(Currently amended) The method of claim 23, wherein: 
the traffic behavior model describes a statistically outlying attribute of how the 
operating the vehicle systems to perform the driving maneuver according to the driving plan is automatic in response to identifying that the attribute of how the vehicle performs the driving maneuver not only does not match the statistically median attribute of how the 
28-31.	(Canceled).
32.	(New) The vehicle of claim 11, wherein the population of reference vehicles includes reference vehicles maneuvering on roadways at least one of in a same location as the vehicle, at a same time of day as the vehicle, under a same roadway condition as the vehicle, under a same traffic condition as the vehicle, and under a same weather condition as the vehicle.

34.	(New) The vehicle of claim 32, wherein the population of reference vehicles includes the reference vehicles maneuvering on roadways at least one of at the same time of day as the vehicle, under the same roadway condition as the vehicle, under the same traffic condition as the vehicle, and under the same weather condition as the vehicle.
35.	(New) The vehicle of claim 32, wherein the population of reference vehicles includes the reference vehicles maneuvering on roadways in the same location as the vehicle, and at least one of at the same time of day as the vehicle, under the same roadway condition as the vehicle, under the same traffic condition as the vehicle, and under the same weather condition as the vehicle.
36.	(New) The method of claim 23, wherein the population of reference vehicles includes reference vehicles maneuvering on roadways at least one of in a same location as the vehicle, at a same time of day as the vehicle, under a same roadway condition as the vehicle, under a same traffic condition as the vehicle, and under a same weather condition as the vehicle.
37.	(New) The method of claim 36, wherein the population of reference vehicles includes the reference vehicles maneuvering on roadways in the same location as the vehicle.
38.	(New) The method of claim 36, wherein the population of reference vehicles includes the reference vehicles maneuvering on roadways at least one of at the 
39.	(New) The method of claim 36, wherein the population of reference vehicles includes the reference vehicles maneuvering on roadways in the same location as the vehicle, and at least one of at the same time of day as the vehicle, under the same roadway condition as the vehicle, under the same traffic condition as the vehicle, and under the same weather condition as the vehicle.
ALLOWABLE SUBJECT MATTER
Claims 11-15, 23-27, and 32-39 are pending and allowed.   Claims 11-15 and 23-27 are currently amended.  Claims 32-39 are new.  Claims 1-10, and 16-22 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Zhu et al. (US 9766626 B1) teaches features to improve the safety, use, driver experience, and performance of these vehicles by performing a behavior analysis on mobile objects in the vicinity of an autonomous vehicle. Specifically, the autonomous vehicle is capable of detecting nearby objects, such as vehicles and pedestrians, and is able to determine how the detected vehicles and pedestrians perceive their surroundings. The autonomous vehicle may then use this information to safely maneuver around all nearby objects. 
In regarding to independent claims 11 and 23, Zhu taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle and a method for method of autonomous driving, comprising: evaluating information about manual operation of a vehicle and information about an environment surrounding the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667